211 U.S. 264 (1908)
GARFIELD, SECRETARY OF THE INTERIOR,
v.
UNITED STATES ex rel. ALLISON.
Nos. 249, 250.
Supreme Court of United States.
Argued October 15, 18, 1908.
Decided November 30, 1908.
ERROR TO THE COURT OF APPEALS OF THE DISTRICT OF COLUMBIA.
*265 The Attorney General and Mr. Assistant Attorney General Fowler, with whom Mr. William R. Harr was on the brief, for plaintiff in error.
Mr. Charles H. Merillat, with whom Mr. Charles J. Kappler and Mr. James K. Jones were on the brief, for defendant in error.
MR. JUSTICE DAY delivered the opinion of the court.
These cases were argued and submitted with the Goldsby Case, No. 248, just decided. In the case of George A. Allison, a patent had been issued for his lands and duly recorded. In the case of Ida Allison, an allotment certificate had been issued.
The relators are Cherokees, but the legislation herein involved is not different from that governing allotments to members of the Chickasaw Nation.
The Allisons made application to the commission for admission to citizenship under the act of June 10, 1896. Their applications were denied and no appeal taken. Afterwards a decision by the commission, granting the application of the Allisons for enrollment as citizens by blood, was affirmed by the Department of the Interior as of April 16, 1904. Their names were summarily stricken from the rolls by the department's order of March 4, 1907. The cases are controlled by the decision in Goldsby's Case.
Judgments affirmed.